Case 4:17-cv-00528-GKF-JFJ Document 40 Filed in USDC ND/OK on 12/10/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA


  DEREK J. BINGHAM,                                  )
                                                     )
                Plaintiff,                           )
                                                     )
  v.                                                 )      Case No. 17-CV-528-GKF-JFJ
                                                     )
  NORTHEAST RURAL SERVICES, INC.                     )
  and                                                )
  GRAND TELEPHONE COMPANY, INC.,                     )
                                                     )
                Defendants.                          )

                                               ORDER

         Before the court is the Report and Recommendation [Doc. 39] of United States Magistrate

  Judge Jodi F. Jayne on review of the Motion for Attorneys’ Fees of defendant Northeast Rural

  Services, Inc. [Doc. 33] and Motion for Attorneys’ Fees of defendant Grand Telephone Company,

  Inc. [Doc. 34]. The Magistrate Judge recommends the motions be granted.

         Plaintiff did not object to the Magistrate Judge’s Report and Recommendation within the

  fourteen-day period prescribed by 28 U.S.C. § 636(b) and FED. R. CIV. P. 72(a). Having reviewed

  the Report and Recommendation, the court concurs with the Magistrate Judge’s recommendations,

  and accepts and adopts it as the order of the court. Defendant Northeast Rural Services, Inc.’s

  Motion for Attorneys’ Fees [Doc. 33] and defendant Grand Telephone Company, Inc.’s Motion

  for Attorneys’ Fees [Doc. 34] are granted.

         DATED this 10th day of December, 2018.
